Citation Nr: 1527891	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-46 800	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection residuals of a shrapnel wound.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of a right ankle/foot injury.  

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.  

7.  Entitlement to service connection for genitourinary dysfunction, to include as secondary to diabetes mellitus.  

8.  Entitlement to service connection for numbness in the face (mask area), to include as secondary to diabetes mellitus.  

9.  Entitlement to service connection for impotence, to include as secondary to diabetes mellitus.  

10.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus. 

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2008 and February 2010 rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2012, local jurisdiction was transferred to the RO in Phoenix, Arizona.  

The issue pertaining to a wound to the neck has been recharacterized as reflected on the title page as service connection for residuals of a shrapnel wound to comport with the evidence and this decision.  In addition, the issue pertaining to urination dysfunction has been recharacterized as service connection for genitourinary dysfunction to encompass a wider range of potential signs and symptoms.  The issue pertaining to a right ankle sprain has also been recharacterized as service connection for residuals of a right ankle/foot injury to comport with the evidence.  

In February 2009, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for a residuals of a shrapnel wound neck, bilateral hearing loss, tinnitus, a right ankle sprain, peripheral neuropathy of the upper and lower extremities, and lipomas in a December 2008 rating decision.  A statement of the case (SOC) was issued in November 2009.  

The Veteran filed a substantive appeal (VA FORM 9) in December 2009 and checked box 9B. indicating he was only appealing the issues of service connection for residuals of shrapnel wound (neck), bilateral hearing loss, tinnitus, and a right ankle sprain.  However, a simultaneously filed VA Form 21-4138 is reasonably construed as a substantive appeal with respect to service connection for a genitourinary disorder, numbness in the face, and peripheral neuropathy of the upper and lower extremities.  As such, the issues are reflected on the title page.  

The Board notes that in the introduction section of the February 2010 rating decision, it was noted that "Peripheral neuropathy will not be addressed as it is on appeal."  Although an attached sticky note bears a handwritten notation that service connection for peripheral neuropathy was not the subject of a substantive appeal/VA FORM 9, in Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), it was held that VA waives objection to the timeliness of a substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  

The February 2010 rating decision further reflects service connection for diabetes mellitus was granted.  This represents a full grant of the benefit sought with respect to that issue.  

In a May 2010 rating decision, service connection for impotence was denied.   In January 2011, the Veteran filed a NOD with the initial rating assigned for diabetes mellitus in the February 2010 rating decision, and with the denial of service connection for impotence in the May 2010 rating decision.  Following issuance of SOCs in March 2012, the Veteran filed a substantive appeal in April 2012.  As such, the issues are reflected on the title page.  

In March 2015, the Veteran revoked the Power of Attorney of record in favor of Veterans of Foreign Wars of the United States.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015 only as to the issue of entitlement to service connection for tinnitus.  Although the Veteran did not desire to provide testimony with respect to the other claims on appeal, the claims were not withdrawn and are properly before the Board.  

The July 2013 VA neck examination report reflects the Veteran has been unemployed since May 2012.  The Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is reflected on the title page.  

In March 2015, the Veteran filed an increased rating claim for his service-connected psychiatric disorder.  The issue has not been adjudicated by the agency of original jurisdiction (AOJ), and thus, the Board does not have jurisdiction over it.  As such, the issue is REFERRED for appropriate action.  

The issues of entitlement tot service connection for bilateral hearing loss, a right ankle sprain, peripheral neuropathy of the upper and lower extremities, genitourinary dysfunction, numbness in face, and impotence, along with the initial higher rating claim for diabetes mellitus and a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  Tinnitus is related to active service. 

2.  Residual shrapnel wound scars on the medial upper back left of midline and on the posterior medial left shoulder are a result of service, but other problems involving the neck, shoulder and lipomas are not.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for residual shrapnel wound scars on the medial upper back left of midline and on the posterior medial left shoulder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the case of a combat veteran not only is the combat injury presumed, but so too is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

I.  Tinnitus

The Veteran seeks service connection for tinnitus.  At his Board hearing, the Veteran testified that tinnitus had its onset during combat when his tank fired a canister round while he was sitting in the front part of the tank in close proximity to the barrel.  He noted onset of ringing in his ears after the blast and of having the same symptoms ever since.  

Lending credibility to the Veteran's assertions is his DD Form 214 reflecting his military occupational specialty (MOS) during service in Vietnam was track vehicle mechanic.  Moreover, his decorations and awards include a Combat Infantry Badge and a Purple Heart Medal, establishing he engaged in combat with the enemy.  

Current disability of tinnitus has been established.  The Veteran is a combat Veteran and has provided competent and credible evidence of in-service exposure to loud noise and onset of ringing in his ears during combat.  Resolving any reasonable doubt in this decorated combat Veteran's favor, the Veteran's tinnitus is a result of active service.  Service connection for tinnitus is therefore warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.  Shrapnel Wound

The Veteran asserts entitlement to service connection for residuals of shrapnel wounds during service.  As noted previously, his decorations and awards include a Combat Infantryman Badge Purple Heart Medal.  Thus, the Veteran is a combat Veteran.  

Service treatment records reflect a shrapnel wound in the area of the left shoulder in April 1966.  The July 2013 VA neck examination report notes a transverse wound scar on the medial upper back left of midline.  In addition, and although not documented in the service treatment records, the July 2013 VA neck and shoulder examination reports note the Veteran attributed a second scar on the posterior medial left shoulder to the shrapnel wound.  Resolving any reasonable doubt in this decorated combat Veteran's favor, service connection for residual shrapnel wound scars about the left shoulder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With respect to the assertions in the February 2009 NOD of impairment to the cervical spine and left shoulder due to the shrapnel wounds, the July 2013 VA examination reports note no evidence of shrapnel wounds/metallic fragments on imaging of either the cervical spine or the left shoulder.  It was concluded that the shrapnel wounds affected only soft tissue and not joints.  

The Board notes that although a July 2008 VA treatment record reflects a history of a shrapnel injury to the cervical spine in Vietnam, a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The July 2008 VA Agent Orange examination report notes no pain to palpation of the spinous processes and no spinal pathology.  

The July 2013 VA examiner determined there was no evidence that the shrapnel wounds were in any way related to Veteran's cervical spine spondylosis.  It was noted that the service treatment records reflect the documented wound required cleaning and dressing, and treatment with a Band-Aid, and that in January 1967, the Veteran denied any musculoskeletal abnormality.  The VA examiner stated that the scars were not even in the proximity of the cervical spine, noting no history of neck problems was reported in in July 2012.  

The VA examiner further reported full range of motion and function of left shoulder.  A significant fall on to the left shoulder in July 2010 was noted to have caused internal derangement with multiple tendon tears as reflected by magnetic resonance imaging (MRI).  In addition, degenerative arthritis of the shoulder was noted to be age related

Service connection for residual scars due to shrapnel wounds to the left shoulder is established.  There is, however, no competent, probative evidence of residuals other than a transverse wound scar on the medial upper back left of midline and on the posterior medial left shoulder.  

With respect to the Veteran's September 2009 assertion with respect to having developed "lumps" in the area of the shrapnel wounds and in other parts of the body, a March 2008 VA treatment reflects surgeries to include removal of a ruptured 22-pound lipoma from the abdomen in 2004, along with 4 other lipomas removed from the back.  The July 2008 VA Agent Orange examination report notes a significant lipoma at C2-C3, and residual scars in the front of the cervical spine and on the shoulders were attributed to removal of lipomas.  

In addition, and although a July 2008 treatment record notes a history of having had lipomas removed from areas of the cervical spine and shoulders, service connection for lipomas was denied in the December 2008 rating decision.  Regardless, and although the Veteran is competent to report his symptoms, he is not shown to have medical expertise.  As such, his opinion is not competent with respect to causation in this specific instance.  There is no competent evidence that any lipomas are in any way related to the in-service shrapnel wounds to the left shoulder.  

As reflected above, the Board finds the evidence tends to establish the Veteran sustained residual scars on the left shoulder as a residual of shrapnel wounds during service.  However, and although the Veteran is competent to describe symptoms, he is not shown to have medical expertise.  As such, his opinion is not competent with respect to causation with respect to any residual disability of the cervical spine or left shoulder, or as to lipomas.  

The evidence is in favor of the claim, in part.  As such, service connection for a residual shrapnel wound scar on the medial upper back left of midline and on the posterior medial left shoulder is warranted.  


ORDER

Service connection for tinnitus is granted.  

Service connection for residual shrapnel wound scars on the medial upper back left of midline and on the posterior medial left shoulder is granted.  


REMAND

The Veteran seeks service connection for bilateral hearing loss and a right ankle sprain, as well as for peripheral neuropathy of the upper and lower extremities, numbness in the face, genitourinary dysfunction, and impotence, to include as secondary to service-connected diabetes mellitus.  In addition, he asserts entitlement to an initial rating in excess of 20 percent for diabetes mellitus and entitlement to a TDIU. 

With respect to hearing loss, the July 2008 VA examination report notes significant hearing loss, and the October 2008 VA examination audiology examination report reflects a mild sensorineural hearing loss.  In view of the evidence and the grant of service connection for tinnitus as reflected above, VA examination is warranted with respect to the nature and etiology of the Veteran's hearing loss, to include consideration of secondary service connection.  Additionally, although hearing impairment for VA purposes under 38 C.F.R. § 3.385 was not yet shown at the October 2008 VA examination, a new examination may show that such impairment is now met.

As for residuals of a right ankle/foot injury, in the December 2009 VA FORM 9, the Veteran noted having stepped in to a hole and injuring his right foot/ankle during service in Vietnam.  He added that he was in the hospital for about one week in Cu Chi, Vietnam, and thereafter "laid up" for about 5 weeks before being sent back to the field.  He stated he has had pain in the right ankle, knee, and hip ever since.  

The Board notes that in association with a Personnel Information Exchange System (PIES) request, service treatment records were associated with the file in June 2008.  A January 1966 service treatment record reflects admission for complete bed rest with the right leg to elevated and ice to be applied to the right foot.  No further records of treatment in association with that admission are available, and it is unclear whether that record is from a Cu Chi hospital/clinic.  VA must make efforts to obtain treatment records in association with any hospitalization treatment pertaining to a right ankle/foot injury, to include contacting the National Personnel Records Center (NPRC).  

In addition, in view of the Veteran's assertions of having had duty restriction for 5 weeks following the right foot/ankle injury, to ensure that the decision is based on a complete and accurate factual picture of the Veteran's service, his service personnel records should be associated with the file.  

In addition, in view of the evidence, to include the July 2008 VA examination report reflecting a history of a right foot sprain during service in Vietnam, and decreased muscle strength in the right foot with difficulty pushing against resistance, the Veteran should be afforded a VA examination with respect to the nature and etiology of residuals of an in-service right ankle/foot injury.  

With respect to service connection for peripheral neuropathy, the record establishes the Veteran served in the Republic of Vietnam during the required period.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange.  

A January 2007 private treatment record states the Veteran's symptoms appeared to represent a painful polyneuropathy, and that even though diabetes was borderline, it was more likely metabolic than either toxic or inflammatory.  Records in April 2007 note unspecified idiopathic peripheral neuropathy, and polyneuropathy in diabetes mellitus.  

In December 2008, the Veteran's private physician, Dr. McIntosh, stated that the Veteran's exposure to Agent Orange was as likely as not a contributor to his painful peripheral neuropathy.  In January 2009, Dr. Woolman reported workup for other causes of his neuropathy had been unremarkable, and that exposure to Agent Orange was considered to be the cause of his peripheral neuropathy.  An opinion was not provided as to whether peripheral neuropathy manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides, and adequate rationales do not accompany the opinions provided.  The Board notes that in the National Academy of Science (NAS) report Veterans and Agent Orange: Update 2010, NAS reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  

In addition, the December 2009 VA examiner's opinion was that the Veteran's peripheral neuropathy is not related to his service-connected diabetes mellitus based on a finding that peripheral neuropathy preexisted the diagnosis of diabetes mellitus.  Although the report of examination notes an initial diagnosis of diabetes mellitus in 2009, the Veteran's file was not available for review in conjunction with the examination.  

Following the December 2009 VA examiner's review of the Veteran's file, in a March 2010 addendum, the examiner acknowledged glucose intolerance documented as early as 2002.  Nevertheless, the examiner reiterated that there was no clear diagnosis of diabetes "(FG at or above 126, a 2 hour PG value at or above 200, or a random glucose at or above 200)" documented until 2009.  However, a July 2008 VA treatment record notes a fasting blood sugar of 139.  

In addition, and although neuropathy was noted to have predated the diagnosis of diabetes mellitus by at least four years, the December 2009 VA examination report states peripheral neuropathy was diagnosed in 2006.  The Board notes that the July 2013 neck examination report notes a history of complications of diabetes resulting in peripheral neuropathy of the lower extremities,

The evidence is not adequate for a determination.  As such, a new VA examination is warranted with respect to the nature and etiology of the Veteran's peripheral neuropathy of the upper and lower extremities.  

Furthermore, a VA examination should be scheduled to determine the current severity of the Veteran's service-connected diabetes mellitus, to include whether there are associated complications.

A March 2015 claim notes recent treatment, to include for peripheral neuropathy, through the Northern Arizona VA Health Care System in Prescott, Arizona, including the Bob Stump VA Medical Center in Prescott, Arizona, and the Community Based Outpatient Clinic in Cottonwood, Arizona.  VA has a duty to assist in obtaining relevant records.  Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The claims of entitlement to service connection for numbness in the face, genitourinary dysfunction, and impotence, claimed as secondary to diabetes mellitus, are inextricably intertwined with the increased rating claim for diabetes mellitus.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, action on these claims must be deferred.

The issue of TDIU is intertwined with the Veteran's claim for an increased disability rating for diabetes mellitus.  38 C.F.R. § 4.16 (2014).  Therefore, the Board is also remanding this issue.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records, to include from the Northern Arizona VA Health Care System in Prescott, Arizona.  

2.  Contact NPRC or any other relevant government agency to obtain any missing service treatment records pertaining to the right ankle, to include any hospitalization records following the Cu Chi injury as referenced in the December 2009 VA FORM 9.  

In addition, obtain the Veteran's service personnel records and associate them with the file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for a VA hearing loss examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests to determine if the Veteran has hearing impairment for VA purposes under 38 C.F.R. § 3.385.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss in either ear is related to his active service, or is caused by or aggravated by service-connected tinnitus.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale for all opinions expressed must be provided.  

4.  Schedule the Veteran for a VA ankle examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right ankle/foot injury during service is related to his active service.  

A complete rationale for all opinions expressed must be provided.  

5.  Schedule the Veteran for a VA peripheral neuropathy examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that peripheral neuropathy in the upper and/or lower extremities manifested to a degree of 10 percent or more within one year after the date of last presumed exposure to herbicides (early onset), or is caused by or aggravated by service-connected diabetes mellitus.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale for all opinions expressed must be provided.  

6.  Schedule the Veteran for a VA diabetes mellitus examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  The examiner is to describe the Veteran's symptoms due to diabetes mellitus in detail, to specifically include whether regulation of activities is required.  "Regulation of activities" is the avoidance of strenuous occupational and recreational activities.

The examiner is to report whether the diabetes mellitus causes episodes of ketoacidosis; and/or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

The examiner is to report whether the diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or other complications.

The examiner should also describe what, if any, complications attributable to the Veteran's service-connected diabetes mellitus exist and should specifically describe the nature and severity of each complication, to include peripheral neuropathy in the upper and lower extremities, numbness in the face, genitourinary dysfunction, and impotence.  If the Veteran does not suffer any such complications as a result of his diabetes mellitus, the examiner should so state.

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

A complete rationale for all opinions expressed must be provided.  

7.  Finally, readjudicate the issues remaining on appeal, to include entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


